NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0874n.06

                                           No. 13-5284                                  FILED
                                                                                   Oct 07, 2013
                          UNITED STATES COURT OF APPEALS                      DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT

CHERI M. GAULT,                                     )
                                                    )
       Plaintiff-Appellant,                         )
                                                    )
v.                                                  )       ON APPEAL FROM THE
                                                    )       UNITED STATES DISTRICT
COMMISSIONER OF SOCIAL SECURITY                     )       COURT FOR THE EASTERN
ADMINISTRATION,                                     )       DISTRICT OF TENNESSEE
                                                    )
       Defendant-Appellee.                          )
                                                    )



       BEFORE: KEITH, GUY, and GIBBONS, Circuit Judges.


       PER CURIAM. Cheri M. Gault appeals the district court’s judgment affirming the denial

of her applications for disability insurance benefits and supplemental security income benefits.

       Gault filed applications for disability insurance benefits and supplemental security income

benefits, alleging that she became disabled on May 1, 1982.             After the Social Security

Administration denied the applications, Gault requested a hearing before an administrative law judge

(ALJ). The ALJ determined that Gault was not disabled. The Appeals Council remanded the case

for further consideration. Following a supplemental hearing, the ALJ again determined that Gault

was not disabled. The Appeals Council declined to review the case. The district court affirmed the

ALJ’s decision.
No. 13-5284
Gault v. Comm’r of Soc. Sec. Admin.

       On appeal, Gault argues that the ALJ erred when he concluded that his findings concerning

Gault’s mental impairments were consistent with the medical opinion of Dr. Tracy Allred. In

Gault’s view, Allred’s conclusion that Gault had “significant” mental limitations supported a finding

of disability, while the ALJ used Allred’s opinion to determine that Gault did not have marked

mental limitations and was not disabled.

       “Our review of the ALJ’s decision is limited to whether the ALJ applied the correct legal

standards and whether the findings of the ALJ are supported by substantial evidence.” Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009). “The substantial-evidence standard is met

if a reasonable mind might accept the relevant evidence as adequate to support a conclusion.” Id.

at 406 (internal quotation marks omitted). “We give de novo review to the district court’s

conclusions on each issue.” Id. Where, as here, there is no treating source opinion that is given

controlling weight, an ALJ must consider what weight to afford each medical opinion based on

factors such as the nature and extent of the relationship between the medical source and claimant,

the specialization of the medical source, the supportability of the opinion, and the consistency of the

opinion with the record as a whole. See Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th

Cir. 2013).

       The record reflects that the ALJ gave appropriate consideration to Allred’s opinion. The ALJ

correctly noted Allred’s conclusion that Gault had moderate limitations in her ability to understand

and remember and significant limitations in her ability to sustain concentration and persistence,

interact socially, and adapt to stress. Although the ALJ did not specifically address whether he

construed Allred’s reference to “significant” limitations to mean “marked” limitations, see 20 C.F.R.

                                                 -2-
No. 13-5284
Gault v. Comm’r of Soc. Sec. Admin.

pt. 404, subpt. P, app. 1, § 12.00(C), he explicitly rejected the conclusion that Gault had marked

mental limitations on the basis that it conflicted with her benign clinical examinations, conservative

course of treatment, and daily activities. Thus, viewed in context, the ALJ adequately explained that

he accepted Allred’s opinion that Gault had some mental limitations, but rejected that those

limitations were disabling.

       Accordingly, we affirm the district court’s judgment.




                                                 -3-